DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 08/27/2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 12/05/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, -6, 9-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed (US 20080040005 A1).
Regarding claims 1 and 16, Breed (Fig. 14) discloses a computer, programmed to (see paragraph [0193] “The implementation of neural networks can take on at least two forms, an algorithm programmed on a digital microprocessor, FPGA, DSP or in a neural computer (including a cellular neural network or support vector machine)”):
 receive an indication that a vehicle door is ajar (see paragraph [0601] “Door-open or door-ajar sensors also can use the RFID and/or SAW technology and would not need to be placed near an inductive power line”); 
receive sensor data from a rotational-rate sensor in a vehicle (see Figure 3, paragraph [0202] “If a distributed group of acceleration sensors or accelerometers are used to permit a determination of the location of a vibration source, the same group can, in some cases, also be used to measure the pitch, yaw and/or roll of the vehicle eliminating the need for dedicated angular rate sensors”) and at least paragraph [0121] “…. Each of the sensors illustrated in FIG. 1 can be connected to a data bus 50. A diagnostic module 51, in accordance with the invention, can also be attached to the vehicle data bus 50 and it can receive the signals generated by the various sensors”); and
 - based on the indication and sensor data, determine a traversal event (see paragraph [0248] “When the occupant enters the vehicle, the doors can again automatically lock either through logic or through a current system wherein doors automatically lock when the vehicle is placed in gear. An occupant with such a card would also not need to have an ignition key. The vehicle would recognize that the SAW-based card was inside vehicle and then permit the vehicle to be started by issuing an oral command if a voice recognition system is present or by depressing a button, for example, without the need for an ignition key”).

Regarding Claim 2, Breed (Fig. 14) discloses wherein the indication comprises sensor data received via another sensor located at the door (see Figure 14, paragraph [0295] “…. Sensor 107 is shown in a typical mounting location in the vehicle door and sensor 108 is shown in a typical mounting location on the sill or floor below the door”) and at least paragraph ¶ [0277].

Regarding Claim 5, Breed (Fig. 14) discloses wherein the computer further is programmed to determine a window of interest with respect to the sensor data, wherein the window of interest is defined by a time interval associated with when the vehicle door is ajar (see Figure 34, paragraph [0509] “The occupant sensing system 415, crash sensors 416, vehicle sensors 417, and environment sensors 418 can all be coupled to a communications device 419 which may contain a memory unit and appropriate electrical hardware to communicate with all of the sensors, process data from the sensors, and transmit data from the sensors. The memory unit could be useful to store data from the sensors, updated periodically, so that such information could be transmitted at set time intervals [window of interest”) and (see paragraph [0601] “Door-open or door-ajar sensors also can use the RFID and/or SAW technology and would not need to be placed near an inductive power line”).

Regarding Claim 6, Breed (Fig. 15) discloses wherein the computer further is programmed to determine a rotational indicator from the data, wherein the rotational indicator is indicative of the traversal event (see paragraph [0216] “Similarly, the same or a different interrogator can be used to monitor various components of the vehicle's safety system including occupant position sensors [traversal event detection], vehicle acceleration sensors, vehicle angular position [rotational indicator], velocity and acceleration sensors, related to both frontal, side or rear impacts as well as rollover conditions. The interrogator could also be used in conjunction with other detection devices such as weight sensors, temperature sensors, accelerometers which are associated with various systems in the vehicle to enable such systems to be controlled or affected based on the measured state”) and at least ¶ [0248]. 


Regarding Claim 9, Breed (Fig. 15) discloses wherein the rotational-rate sensor is positioned and oriented in the vehicle to measure roll-rate of the vehicle with respect to a longitudinal axis thereof (see Figure 3, paragraph [0202] “If a distributed group of acceleration sensors or accelerometers are used to permit a determination of the location of a vibration source, the same group can, in some cases, also be used to measure the pitch, yaw and/or roll of the vehicle [longitudinal axis roll-rate] eliminating the need for dedicated angular rate sensors”).

Regarding Claim 10, Breed (Fig. 15) discloses wherein the computer further is programmed to: receive sensor data from a second rotational-rate sensor and an accelerometer (see Figure 3, paragraph [0202] “If a distributed group of acceleration sensors or accelerometers are used to permit a determination of the location of a vibration source, the same group can, in some cases, also be used to measure the pitch, yaw and/or roll of the vehicle eliminating the need for dedicated angular rate sensors"); and
 execute dynamic vehicle model instructions using sensor data from the first rotational-rate sensor, the second rotational-rate sensor, and the accelerometer (see Figure 7, paragraph [0276] “Knowing the dynamic load on the vehicle coupled with measuring the response of the vehicle or of the load of an occupant on a seat also permits a determination of the vehicle's inertial properties and, in the case of the seat weight sensor, of the mass of an occupant and the state of the seat belt (is it buckled and what load is it adding to the seat load sensors).

Regarding Claim 11, Breed (Fig. 15) discloses wherein the computer further is programmed to: determine a weight indicator using the model instructions (see Figure 7, paragraph [0276]  “Knowing the dynamic load on the vehicle coupled with measuring the response of the vehicle or of the load of an occupant on a seat also permits a determination of the vehicle's inertial properties and, in the case of the seat weight sensor, of the mass of an occupant and the state of the seat belt (is it buckled and ; determine whether the weight indicator is greater than a threshold (see Figure 9 “Such information about the presence and occupancy of the child seat and its orientation can be used in the control of vehicular systems, such as the vehicle airbag system or heating or air conditioning system, especially useful when a child is left in a vehicle”);
and determine the traversal event when the weight indicator is greater than the threshold (see paragraph [0320] “Antennas are a very important aspect to SAW and RFID wireless devices such as can be used in tire monitors, seat monitors, weight sensors, child seat monitors, fluid level sensors and similar devices or sensors which monitor, detect, measure, determine or derive physical properties or characteristics of a component in or on the vehicle or of an area near the vehicle [traversal event when weight indicator is greater than a threshold], as disclosed in the current assignee's patents and pending patent applications”).
 
Regarding Claim 12, Breed discloses the computer of claim 10, wherein the first rotational-rate sensor is positioned and oriented in the vehicle to measure roll-rate of the vehicle with respect to a longitudinal axis thereof, wherein the second rotational-rate sensor is positioned and oriented in the vehicle to measure pitch-rate of the vehicle with respect to a lateral axis thereof, wherein the accelerometer is positioned and oriented in the vehicle to measure movement along a vertical axis of the vehicle (see Figure 3, paragraph [0202] “If a distributed group of acceleration sensors or accelerometers [accelerometer determining lateral pitch rate along vertical axis] are used to permit a determination of the location of a vibration source, the same group can, in some cases, also be used to measure the pitch, yaw and/or roll of the vehicle eliminating the need for dedicated angular rate sensors….”).

Regarding Claim 15, Breed (Fig. 15) discloses wherein the sensor is part of a roll stability control system in the vehicle (See Figure 14, paragraph [0301] “Thus, through the deployment of inexpensive accelerometers at a variety of locations in the vehicle, or the IMU Kalman filter system, 

Regarding claim 16, Breed (Fig. 15) discloses a system, comprising: a first rotational-rate sensor, wherein the first rotational-rate sensor is associated with a motion sensing system in a vehicle; and a computer, programmed to: receive an indication that a vehicle door is ajar; receive sensor data from the sensor; and based on the indication and sensor data, determine a traversal event (see Figure 3, paragraph [0202] “If a distributed group of acceleration sensors or accelerometers [accelerometer determining lateral pitch rate along vertical axis] are used to permit a determination of the location of a vibration source, the same group can, in some cases, also be used to measure the pitch, yaw and/or roll of the vehicle eliminating the need for dedicated angular rate sensors.

Regarding Claim 17, Breed (Fig. 15) discloses a door-ajar sensor associated with one of a plurality of vehicle doors, wherein the indication is received by the computer via the door-ajar sensor (see paragraph [0601] “Door-open or door-ajar sensors [indicates door is ajar] also can use the RFID and/or SAW technology and would not need to be placed near an inductive power line”) and at least ¶ [0049], paragraph [0106]).

Regarding claim 18, Breed (Fig. 15) discloses wherein the computer further is programmed to determine a window of interest with respect to the sensor data, wherein the window of interest is defined by a time interval associated with when the vehicle door is ajar, wherein the computer further is programmed to determine a rotational indicator from the data, wherein the rotational indicator is indicative of the traversal event (see paragraph (See Figure 34,  paragraph 509]) “The occupant sensing system 415, crash sensors 416, vehicle sensors 417, and environment sensors 418 can all be coupled to a communications device 419 which may contain a memory unit and appropriate electrical hardware to communicate with all of the sensors, process data from the sensors, and 

Regarding Claim 19, Breed (Fig. 15) discloses wherein the first rotational-rate sensor is positioned and oriented in the vehicle to measure roll-rate of the vehicle with respect to a longitudinal axis thereof, wherein the motion sensing system further comprises a second rotational-rate sensor and an accelerometer (See Figure 3, (see paragraph [0202] ”If a distributed group of acceleration sensors or accelerometers are used to permit a determination of the location of a vibration source, the same group can, in some cases, also be used to measure the pitch, yaw and/or roll of the vehicle eliminating the need for dedicated angular rate sensors.", wherein the second rotational-rate sensor is positioned and oriented in the vehicle to measure pitch-rate of the vehicle with respect to a lateral axis thereof, wherein the accelerometer is positioned and oriented in the vehicle to measure movement along a vertical axis of the vehicle. (See Figure 7 "Knowing the dynamic load on the vehicle coupled with measuring the response of the vehicle or of the load of an occupant on a seat also permits a determination of the vehicle's inertial properties and, in the case of the seat weight sensor, of the mass of an occupant and the state of the seat belt (is it buckled and what load is it adding to the seat load sensors) and at least ¶ [0276].

Regarding Claim 20, Breed discloses the system of claim 19, wherein the computer further is programmed to: receive sensor data from the second rotational-rate sensor and the accelerometer (See Figure 3, see paragraph [0202]) “If a distributed group of acceleration sensors or accelerometers are used to permit a determination of the location of a vibration source, the same group can, in some cases, also be used to measure the pitch, yaw and/or roll of the vehicle eliminating the need for dedicated angular rate sensors”); and execute dynamic vehicle model instructions using sensor data from the first rotational-rate sensor, the second rotational-rate sensor, and the accelerometer (See Figure 7, (see paragraph [0276]) “Knowing the dynamic load on the vehicle coupled with measuring , wherein the computer further is programmed to: determine a weight indicator using the model instructions; (See Figure 7, paragraph [0276] “Knowing the dynamic load on the vehicle coupled with measuring the response of the vehicle or of the load of an occupant on a seat also permits a determination of the vehicle's inertial properties and, in the case of the seat weight sensor, of the mass of an occupant and the state of the seat belt (is it buckled and what load is it adding to the seat load sensors); determine whether the weight indicator is greater than a threshold (See Figure 9, paragraph [0281] “Such information about the presence and occupancy of the child seat and its orientation can be used in the control of vehicular systems, such as the vehicle airbag system or heating or air conditioning system, especially useful when a child is left in a vehicle”); and determine the traversal event when the weight indicator is greater than the threshold (see paragraph [0320] “Antennas are a very important aspect to SAW and RFID wireless devices such as can be used in tire monitors, seat monitors, weight sensors, child seat monitors, fluid level sensors and similar devices or sensors which monitor, detect, measure, determine or derive physical properties or characteristics of a component in or on the vehicle or of an area near the vehicle [traversal event when weight indicator is greater than a threshold], as disclosed in the current assignee's patents and pending patent applications”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 20080040005 A1) as applied to claim 1 above, in view of Jurkiewicz et al. (US 5038135 A, hereinafter “Jurkiewicz”).
Regarding Claim 3, Breed does not explicitly teach wherein the indication is received from a body control module coupled to a plurality of door-ajar sensors, wherein each door-ajar sensor is associated with one of a plurality of vehicle doors. However, Jurkiewicz in the field of detecting door ajar in a vehicle (col 1, lines 37-47) teaches wherein the indication is received from a body control module coupled to a plurality of door-ajar sensors, wherein each door-ajar sensor is associated with one of a plurality of vehicle doors (see claim 1; See Also Figure 2 “Turning to FIG. 2, there is shown a combination door ajar and courtesy light switch of system 10 of the present invention. System 10 includes special sensors mounted in door latch 12 which send and receive signals from a control system 14 over a single wire bus 16"). [col 2: 46-54]; see also Figure 7 "If the ignition switch is ON, MCU 54 makes a determination as to whether or not the door-ajar sensor is present at the proper address (step 96). If not, MCU 54 loops around and repeats step 96. If the sensor is present at the proper address, MCU 54 sets the door-ajar present RAM BYTE (step 98) and then determines whether the door-ajar sensor has been turned ON (step 100). If not, MCU 54 returns to the loop that includes step 82 [loops through all door ajar sensors]. If the door-ajar sensor has been turned ON, MCU 54 is instructed in step 102 to read the door-ajar sensor RAM BYTE and then output a door-ajar command to the door ajar indicator driver circuit 60 to cause circuit 60 to apply current for lighting the door-ajar indicator 9B (step 104).” [col 5: 29-42]; “Although a single door-ajar and door-open sensor scheme is described, it should be understood by those skilled in the art this arrangement can apply to multiple door latches employing smart sensors for determining whether or not a door latch is in an open, ajar or closed condition.” (Col 5, 

Regarding Claim 4, Breed does not explicitly disclose wherein the data is received by the computer in response to the indication. However, Jurkiewicz teaches wherein the data is received by the computer in response to the indication (see Figure 7 “If the sensor is present at the proper address, MCU 54 [data received by the computer] sets the door-ajar present RAM BYTE (step 98) and then determines whether the door-ajar sensor has been turned ON (step 100)” [col 5, lines 29-42]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Breed to include door-ajar sensor is associated with one of a plurality of vehicle doors, as taught by Jurkiewicz for the purpose of informing the driver the door is ajar.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 20080040005 A1) as applied to claims 5 and 6 above, in view of Van Wiemeersch et al. (US 20150329079 A1, hereinafter “Van Wiemeersch”).
Regarding Claim 7, Breed does not explicitly teach wherein the computer further is programmed to determine the traversal event based on the rotational indicator being greater than a first threshold or less than a second threshold. However, Van Wiemeersch in the field of vehicle intrusion sensor, paragraph [0005] teaches wherein the computer further is programmed to determine the traversal event based on the rotational indicator being greater than a first threshold or less than a second threshold (see Figure 1, paragraph [0013] “After or if the enabled alarm has been triggered by an unauthorized cabin intrusion , the processing device 150 may enable the door ajar sensor 140 so that the state of the door 115, e.g., either opened or closed, can be detected prior to resuming normal operation of the vehicle 100”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Breed to include the traversal event based on the 

Regarding Claim 8, Breed does not explicitly teach wherein the computer further is programmed to ignore a rotational indicator from the data that is indicative of the traversal event when the rotational indicator is coincident with a terminal point of the window of interest or when the rotational indicator is within a threshold time interval of the terminal point. However, Van Wiemeersch teaches wherein the computer further is programmed to ignore a rotational indicator from the data that is indicative of the traversal event when the rotational indicator is coincident with a terminal point of the window of interest or when the rotational indicator is within a threshold time interval of the terminal point (see Figure 1, paragraph 13 “Further, during a key-off cycle where all the doors 115 may be closed but the vehicle 100 has not been locked and the alarm system 145 has not been armed, and the processing device 150 has not been configured to enable the intrusion sensor 135, the door ajar sensors 140 shall remain in normal mode even if the unarmed vehicle 100 remains off for a prolonged period. Door ajar sensors 140, even if the vehicle 100 has five doors 110, collectively draw less key-off load than the intrusion controller 105 and sensors 135”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Breed to include a rotational indicator from the data that is indicative of the traversal event, as taught by Van Wiemeersch for the purpose of enabling/disabling the intrusion sensor.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 20080040005 A1) as applied to claim 1 above, in view of Fortune et al. (US 6012007 A, hereinafter “Fortune”).
Regarding Claim 13, Breed does not explicitly teach wherein the traversal event comprises one of an occupant ingress event or an occupant egress event. However, Fortune in the field of airbag he traversal event comprises one of an occupant ingress event or an occupant egress event (see Figure 10, col 5, lines 8-24 “An up and down counter starting at zero and having a maximum count of 255 is used. If an allow decision is made <42> the counter is incremented <110> and if an inhibit decision is made the counter is decremented <112>. When the count exceeds 133 <114> final consent to deployment is granted <116>; if consent is already present, a count over 123 is needed to maintain that state to afford hysteresis). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Breed to include the traversal event comprises one of an occupant ingress event or an occupant egress event, as taught by Fortune for the purpose of tracking occupants.

Regarding Claim 14, Breed does not explicitly teach wherein the computer further is programmed to increment or decrement a counter based on determining the traversal event, wherein, when the computer determines an occupant ingress event, the computer is programmed to increment the counter, and wherein, when the computer determines an occupant egress event, the computer is programmed to decrement the counter. However, Fortune teaches wherein the computer further is programmed to increment or decrement a counter based on determining the traversal event, wherein, when the computer determines an occupant ingress event, the computer is programmed to increment the counter, and wherein, when the computer determines an occupant egress event, the computer is programmed to decrement the counter (See Figure 10, (col 5: 8-24) “An up and down counter starting at zero and having a maximum count of 255 is used. If an allow decision is made <42> the counter is incremented <110> and if an inhibit decision is made the counter is decremented <112>. When the count exceeds 133 <114> final consent to deployment is granted <116>; if consent is already present, a count over 123 is needed to maintain that state to afford hysteresis”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Breed to include the traversal event comprises one of an occupant ingress event or an occupant egress event, as taught by Fortune for the purpose of tracking occupants.
Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663